DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 23 September 2020 have been fully considered but they are not persuasive. 
On pages 7 – 10, applicant argues that neither Krief nor Yao teach “identifying one of the depth levels as being an optimum focal plane for imaging one or more entities within the sample using the microscope, by identifying that a drop in image contrast occurs at the identified depth level” because Krief teaches using maximum contrast instead of a drop in contrast, and because Yao is directed toward determining the depth of a block within in image and not depth within a cell sample as claimed. While applicant’s arguments are understood, examiner respectfully disagrees. Examiner relies on a combination of Krief and Yao in maintaining the rejection.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). “Rather, the test [for obviousness] is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). At present, the combined teachings of Krief and Yao reasonably suggest to a person of ordinary skill in the art “identifying one of the depth levels as being an optimum focal plane for imaging 
Krief first teaches a method and apparatus for use with a cell sample, the method and apparatus comprising identifying a depth level as being an optimum focal plane for imaging one or more entities within the sample using the microscope, based on relative image contrast at the identified depth level. See, e.g. Fig. 3 and col 10, lines 7 – 36: depicting and describing that the microscope processes the stack of images to detect at least one image level corresponding to an image contrast relative to the image contrast at other depth levels as the best-focused image, wherein the best focused image is the equivalent of optimal focal plane. The mere exemplification of using the maximum image contrast does not teach away from this broader teaching. See, e.g. MPEP 2123: describing that disclosed examples and preferred embodiments do not constitute teaching away from a broader disclosure. Krief does not explicitly teach wherein the relative image contrast at the identified depth level is a drop in image contrast at the identified depth level. Yao, however, teaches this at least at par. 17. There, Yao teaches a system that identifies a reference depth level based on a drop in relative luminance contrast value, wherein a drop in relative luminance contrast value is the equivalent of a drop in contrast value relative to image contrast at other depth levels. The combined teachings of Krief and Yao therefore reasonably suggest to one of ordinary skill in the art “identifying one of the depth levels as being an optimum focal plane for imaging one or more entities within the sample using the microscope, by identifying that a drop in image contrast occurs at the identified depth level” as claimed. One of ordinary skill in the art would have been motivated to make such a combination because the .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 8, 10, 13, 14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krief et al. (US 7417213) (hereinafter Krief) in view of Yao et al. (US 2012/0320045) (hereinafter Yao).

Regarding claims 1 and 18, Krief teaches an apparatus and method for use with a sample that includes a plurality of red blood cells, the method comprising: 
acquiring a series of images associated with a series of depth levels of the sample, by performing a depth scan of the sample with a microscope (e.g. col 9, line 63 – col 10, line 6: describing that the microscope captures a stack of images of a cell sample during a focus oscillation function, wherein capturing images during a focus oscillation function is the equivalent of performing a depth scan of the sample with the microscope); 
identifying one of the depth levels as being an optimum focal plane for imaging one or more entities within the sample using the microscope, based on image contrast (e.g. Fig. 3 and col 10, lines 7 – 36: depicting and describing that the microscope processes the stack of images to detect at least one image level corresponding to an image contrast relative to the image contrast at other depth levels as the best-focused image, wherein the best focused image is the equivalent of the optimal focal plane) and 
imaging the sample using the microscope, by focusing the microscope at an investigative depth level that is based on the identified depth level (e.g. Fig. 4 and col 10, lines 7 – 36: depicting and describing that once the best-focused level is identified, the microscope is focused to that investigative depth level and captures an image of the cell sample at the designated investigated depth level).
Krief does not explicitly teach:
wherein the image contrast a drop in image contrast occurring at the identified depth level.
Yao, however, teaches an apparatus and method”
wherein the image contrast a drop in image contrast occurring at the identified depth level (e.g. par. 17: describing that the system processes an image to determine a drop in luminance contrast among blocks within the image to determine a relative depth amongst blocks within the image, wherein luminance contrast among blocks within an image to determine relative depth is the functional equivalent of determine a drop in contrast relative to image contrast at other depth levels).
It therefore would have been obvious to modify the teachings of Krief by adding the teachings of Yao in order to identify a drop in image contrast occurs at the identified depth level. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows the furthest depth to be identified (Yao, e.g. par. 17: describing that the portion with the lowest relative image contrast is the portion furthers away from the eye of the viewer).

Turning to claim 2, Krief and Yao teach all of the limitations of claim 1, as discussed above. Krief does not explicitly teach:
wherein identifying one of the depth levels as the optimum focal plane comprises identifying that the identified depth level is such that image contrast at the identified depth level is lower than image contrast associated with a depth level immediately preceding the identified depth level in the series of depth levels and lower than image contrast associated with a depth level immediately following the identified depth level in the series of depth levels.
Yao, however, teaches a method:
wherein identifying one of the depth levels as the optimum focal plane comprises identifying that the identified depth level is such that image contrast at the identified depth level is lower than image contrast associated with a depth level immediately preceding the identified depth level in the series of depth levels and lower than image contrast associated with a depth level immediately following the identified depth level in the series of depth levels (e.g. par. 17: describing that the detected depth level is lower in the image contrast than contrast associated with blocks immediately preceding and succeeding the current block, wherein luminance contrast is the equivalent of image contrast, and wherein determining a drop in luminance contrast among blocks within an image to determine relative depth is the functional equivalent of determining a drop in image contrast relative to image contrast at other depth levels).
It therefore would have been obvious to a person ordinary skill in the art to modify the teachings of Krief by adding the teachings of Yao in order to identify a drop in image contrast occurs at the identified depth level. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows the furthest depth to be identified (Yao, e.g. par. 17: describing that the portion with the lowest relative image contrast is the portion furthers away from the eye of the viewer).

Regarding claim 3, Krief and Yao teach all of the limitations of claim 1, as discussed above. Krief further teaches:
wherein detecting that the drop in image contrast occurs at the identified depth level comprises computing, for each image, a contrast related value that enables derivation of an image contrast for each image (e.g. Fig. 3 and col 10, lines 7 – 36: depicting and describing that the microscope processes the stack of images to detect at least one image level corresponding to an image contrast, wherein the level image is the equivalent of one depth level).

Turning to claim 4, Krief and Yao teach all of the limitations of claim 1, as discussed above. Krief further teaches:
wherein acquiring the series of images associated with the series of depth levels of the sample comprises performing a depth scan of the sample, with the microscope, the depth scan spanning between 5 and 1000 micrometers (e.g. col 8, lines 55 – 58: describing that the span of series depth level is of 100 – 500 micrometers, reasonably suggesting 5-1000 micrometers)

Regarding claim 5, Krief and Yao teach all of the limitations of claim 1, as discussed above. Krief further teaches:
wherein acquiring the series of images associated with the series of depth levels of the sample comprises performing a depth scan of the sample, with the microscope, the depth scan spanning less than 50 micrometers (e.g. col 8, lines 55 – 58: describing that the span of series depth level is of 100 – 500 micrometers, reasonably suggesting a span of depth levels less than 50 micrometers).

Turning to claim 6, Krief and Yao teach all of the limitations of claim 1, as discussed above. Krief further teaches:
determining an estimated optimum focal plane, wherein acquiring the series of images associated with the series of depth levels of the sample comprises performing a depth scan of the sample, with the microscope, the depth scan covering the estimated optimum focal plane (e.g. Fig. 3, and col 10, lines 7 – 36: depicting and describing that the selected depth level is estimated, and wherein the series of images covers the estimated depth level).

Regarding claim 7, Krief and Yao teach all of the limitations of claim 1, as discussed above. Krief does not explicitly teach:
wherein identifying one of the depth levels as the optimum focal plane comprises: determining a variance deepness value associated with the depth level, the variance deepness value being a function of a variance-related value of the depth level, and a maximum of variance-related values associated with depth levels that are within a given range of distances from the depth level, and identifying the depth level as being the optimum focal plane at least partially based upon the variance deepness value associated with the depth level.
Yao, however, teaches a method:
wherein identifying one of the depth levels as the optimum focal plane comprises: determining a variance deepness value associated with the depth level, the variance deepness value being a function of a variance-related value of the depth level, and a maximum of variance-related values associated with depth levels that are within a given range of distances from the depth level, and identifying the depth level as being the optimum focal plane at least partially based upon the variance deepness value associated with the depth level (e.g. par. 17: describing that the system determines variance in gray-scale value of an image, determines the luminance contrast based on the variance in gray-scale value, an detects a depth level of the image block based on the contrast value in the image block, wherein the luminance contrast of the image block is the equivalent of detecting a depth level corresponding to a drop in image contrast).
It therefore would have been obvious to a person ordinary skill in the art to modify the teachings of Krief by adding the teachings of Yao in order to one depth level based on a variance deepness value. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows the furthest depth to be identified (Yao, e.g. par. 17: describing that the portion with the lowest relative image contrast is the portion furthers away from the eye of the viewer).

Turning to claim 8, Krief and Yao teach all of the limitations of claim 1, as discussed above. Krief does not explicitly teach:
wherein identifying one of the depth levels as being the optimum focal plane comprises determining image variance values for depth levels within a given range of distances from the depth level.
Yao, however, teaches a method:
wherein identifying one of the depth levels as being the optimum focal plane comprises determining image variance values for depth levels within a given range of distances from the depth level (e.g. par. 17: describing that the system determines variance in gray-scale value of an image, determines the luminance contrast of the block based on the variance in gray-scale value, and detects a depth level of the image block based on the contrast value in the image block, wherein the luminance contrast of the image block is the equivalent of detecting a depth level corresponding to a drop in image contrast).
It therefore would have been obvious to a person ordinary skill in the art to modify the teachings of Krief by adding the teachings of Yao in order to one depth level based on a variance deepness value. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows the furthest depth to be identified (Yao, e.g. par. 17: describing that the portion with the lowest relative image contrast is the portion furthers away from the eye of the viewer).

Regarding claims 10 and 20, Krief and Yao teach all of the limitations of claims 1 and 18, respectively, as discussed above. Krief does not explicitly teach:
wherein identifying that the drop in image contrast occurs at the identified depth level comprises calculating image contrast using a contrast function selected from the group consisting of: variance, standard deviation, and sum of absolute-value of derivatives.
Yao, however, teaches a method:
wherein identifying that the drop in image contrast occurs at the identified depth level comprises calculating image contrast using a contrast function selected from the group consisting of: variance, standard deviation, and sum of absolute-value of derivatives (e.g. par. 17: describing the system determines image contrast using a variance function).
It therefore would have been obvious to a person ordinary skill in the art to modify the teachings of Krief by adding the teachings of Yao in order to one depth level based on a variance deepness value. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows the furthest depth to be identified (Yao, e.g. par. 17: describing that the portion with the lowest relative image contrast is the portion furthers away from the eye of the viewer).

Turning to claim 13, Krief and Yao teach all of the limitations of claim 1, as discussed above. Krief further teaches:
acquiring an additional series of images associated with an additional series of depth levels, wherein a scanning- 20 - depth interval of the additional series of images is wider than a scanning depth interval of the series of images (e.g. col 9, line 63 – col 10, line 6: describing that the microscope captures a stack of images of a sample by moving the imaging stage in relation to the imager continuously through tie imaging range, wherein capturing images while moving the imaging stage in relation to the imaging range is the equivalent of performing a depth sane of the sample, reasonably suggesting that the additional series of images associated with additional series of depth levels are obtained).

Regarding claim 14, Krief and Yao teach all of the limitations of claims 1 and 13, as discussed above. Krief further teaches:
wherein acquiring the additional series of images associated with the additional series of depth levels comprises acquiring the additional series of images associated with the additional series of depth levels in response to a deepness of the drop in image contrast at the identified depth level being below a predetermined deepness threshold (e.g. col 9, line 63 – col 10, line 6: describing that the microscope captures a stack of images of a sample by moving the imaging stage in relation to the imager continuously through tie imaging range, wherein capturing images while moving the imaging stage in relation to the imaging range is the equivalent of performing a depth sane of the sample, reasonably suggesting that the additional series of images associated with additional series of depth levels are obtained).

Claims 9, 15 – 17, 19, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krief et al. (US 7417213) (hereinafter Krief) in view of Yao et al. (US 2012/0320045) (hereinafter Yao) as applied to claims 1 and 18, respectively, above, and further in view of Gordon et al.: “Supplementary Note to Gordon et al: “Single-cell quantification of molecules”, Nature Methods, 21 January 2007, pages 1 – 35 (hereinafter Gordon), as cited by applicant.

Regarding claims 9 and 19, Krief and Yao teach all of the limitations of claim 1 and 18, respectively, as discussed above. Krief does not explicitly teach:
wherein focusing the microscope at the investigative depth level further comprises shifting a focus plane of the microscope from the identified depth level by a predetermined value.
Gordon, however, teaches a method and system for imaging a cell sample:
wherein focusing the microscope at the investigative depth level further comprises shifting a focus plane of the microscope from the identified depth level by a predetermined value (e.g. section 2.2: describing that the system focuses the microscope to a focus plane of the microscope from the identified “true focal plane” by a predetermined amount, wherein the identified “true focal plane” is the equivalent of the identified depth level).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Krief by adding the teachings of Gordon in order to focus the microscope at the investigative depth by shifting the focus plane of the microscope from the identified depth level by a predetermined amount. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for greater contrast for brightfield images (Gordon, e.g. pg. 9: describing the desire to provide greater image contrast in brightfield images during cell identification).

Turning to claims 15 and 22 Krief and Yao teach all of the limitations of claim 1 and 18, respectively, as discussed above. Krief does not explicitly teach:
performing the depth scan of the sample with the microscope comprises performing the depth scan of the sample using the microscope, under a first illumination condition; identifying one of the depth levels as being the optimum focal plane for imaging the one or more entities within the sample using the microscope comprises identifying one of the depth levels as being an optimum focal plane for imaging the one or more entities within the sample using the microscope, under the first illumination condition; and imaging the sample using the microscope comprises imaging the sample under a second illumination condition that is different from the first illumination condition, using the microscope, by focusing the microscope at an investigative depth level that is based on the identified depth level.
Gordon, however, teaches a method and system for imaging a cell sample:
performing the depth scan of the sample with the microscope comprises performing the depth scan of the sample using the microscope, under a first illumination condition; identifying one of the depth levels as being the optimum focal plane for imaging the one or more entities within the sample using the microscope comprises identifying one of the depth levels as being an optimum focal plane for imaging the one or more entities within the sample using the microscope, under the first illumination condition; and imaging the sample using the microscope comprises imaging the sample under a second illumination condition that is different from the first illumination condition, using the microscope, by focusing the microscope at an investigative depth level that is based on the identified depth level (e.g. section 2: describing that the system performs a depth scan of the cell sample by acquiring a series of images across a scanning depth interval using brightfield illumination, identifying the optimum focal plane for imaging entities within the cell sample using the microscope under the brightfield illumination imaging, and imaging the cell sample using the microscope under fluorescence illumination imaging, wherein brightfield illumination is the equivalent of the first illumination condition, and wherein the fluorescence illumination is the equivalent of the second illumination condition).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Krief by adding the teachings of Gordon in order to identify a depth level and image the sample under different illumination conditions. One of ordinary skill in the art would have been motivated to make such a modification because the modification reduces photobleaching fluorophores that can be caused due to autofocusing with fluorescence illumination (Gordon, e.g. pg. 7: describing the use of brightfield illumination to determine the optimal focal plane in order to prevent photobleaching often caused by autofocusing with fluorescence illumination).

Regarding claim 16, Krief, Yao, and Gordon teach all of the limitations of claims 1 and 15, as discussed above. Krief does not explicitly teach:
wherein focusing the microscope at the investigative depth level further comprises shifting a focus plane of the microscope from the identified depth level by a predetermined value.
Gordon, however, teaches a method and system for imaging a cell sample:
wherein focusing the microscope at the investigative depth level further comprises shifting a focus plane of the microscope from the identified depth level by a predetermined value (e.g. section 2.2: describing that the system focuses the microscope to a focus plane of the microscope from the identified “true focal plane” by a predetermined amount, wherein the identified “true focal plane” is the equivalent of the identified depth level).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Krief by adding the teachings of Gordon in order to focus the microscope at the investigative depth by shifting the focus plane of the microscope from the identified depth level by a predetermined amount. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for greater contrast for brightfield images (Gordon, e.g. pg. 9: describing the desire to provide greater image contrast in brightfield images during cell identification).

Turning to claim 17, Krief, Yao, and Gordon teach all of the limitations of claims 1 and 15, as discussed above. Krief does not explicitly teach:
performing the depth scan of the sample using the microscope, under the first illumination condition comprises performing a depth scan of the sample using the microscope, under brightfield illumination conditions; identifying one of the depth levels as being the optimum focal plane for imaging the one or more entities within the sample using the microscope comprises identifying one of the depth levels as being an optimum focal plane for imaging the one or more -21 - entities within the sample using the microscope, under the brightfield illumination conditions; and imaging the sample using the microscope comprises imaging the sample under fluorescent lighting conditions, using the microscope, by focusing the microscope at an investigative depth level that is based on the identified depth level.
Gordon, however, teaches a method of imaging a cell sample:
performing the depth scan of the sample using the microscope, under the first illumination condition comprises performing a depth scan of the sample using the microscope, under brightfield illumination conditions; identifying one of the depth levels as being the optimum focal plane for imaging the one or more entities within the sample using the microscope comprises identifying one of the depth levels as being an optimum focal plane for imaging the one or more -21 - entities within the sample using the microscope, under the brightfield illumination conditions; and imaging the sample using the microscope comprises imaging the sample under fluorescent lighting conditions, using the microscope, by focusing the microscope at an investigative depth level that is based on the identified depth level (e.g. section 2: describing that the system performs a depth scan of the cell sample by acquiring a series of images across a scanning depth interval using brightfield illumination, identifying the optimum focal plane for imaging entities within the cell sample using the microscope under the brightfield illumination imaging, and imaging the cell sample using the microscope under fluorescence illumination imaging, wherein brightfield illumination is the equivalent of the first illumination condition, and wherein the fluorescence illumination is the equivalent of the second illumination condition).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Krief by adding the teachings of Gordon in order to identify a depth level and image the sample under different illumination conditions. One of ordinary skill in the art would have been motivated to make such a modification because the modification reduces photobleaching fluorophores that can be caused due to autofocusing with fluorescence illumination (Gordon, e.g. pg. 7: describing the use of brightfield illumination to determine the optimal focal plane in order to prevent photobleaching often caused by autofocusing with fluorescence illumination).

Regarding claim 23, Krief and Yao teach all of the limitations of claim 18, as discussed above. Krief does not explicitly teach:
performing the depth scan of the sample using the microscope, under the first illumination condition comprises performing a depth scan of the sample using the microscope, under brightfield illumination conditions; identifying one of the depth levels as being the optimum focal plane for imaging the one or more entities within the sample using the microscope comprises identifying one of the depth levels as being an optimum focal plane for imaging the one or more -21 - entities within the sample using the microscope, under the brightfield illumination conditions; and imaging the sample using the microscope comprises imaging the sample under fluorescent lighting conditions, using the microscope, by focusing the microscope at an investigative depth level that is based on the identified depth level.
Gordon, however, teaches a method of imaging a cell sample:
performing the depth scan of the sample using the microscope, under the first illumination condition comprises performing a depth scan of the sample using the microscope, under brightfield illumination conditions; identifying one of the depth levels as being the optimum focal plane for imaging the one or more entities within the sample using the microscope comprises identifying one of the depth levels as being an optimum focal plane for imaging the one or more -21 - entities within the sample using the microscope, under the brightfield illumination conditions; and imaging the sample using the microscope comprises imaging the sample under fluorescent lighting conditions, using the microscope, by focusing the microscope at an investigative depth level that is based on the identified depth level (e.g. section 2: describing that the system performs a depth scan of the cell sample by acquiring a series of images across a scanning depth interval using brightfield illumination, identifying the optimum focal plane for imaging entities within the cell sample using the microscope under the brightfield illumination imaging, and imaging the cell sample using the microscope under fluorescence illumination imaging, wherein brightfield illumination is the equivalent of the first illumination condition, and wherein the fluorescence illumination is the equivalent of the second illumination condition).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Krief by adding the teachings of Gordon in order to identify a depth level and image the sample under different illumination conditions. One of ordinary skill in the art would have been motivated to make such a modification because the modification reduces photobleaching fluorophores that can be caused due to autofocusing with fluorescence illumination (Gordon, e.g. pg. 7: describing the use of brightfield illumination to determine the optimal focal plane in order to prevent photobleaching often caused by autofocusing with fluorescence illumination).

Claims 11, 12, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krief et al. (US 7417213) (hereinafter Krief) in view of Yao et al. (US 2012/0320045) (hereinafter Yao) as applied to claims 1 and 18, respectively, above, and further in view of Winkelman et al. (US 2009/0269799) (hereinafter Winkelman).
Regarding claims 11 and 21, Krief and Yao teach all of the limitations of claims 1 and 18, respectively, as discussed above. Krief further teaches:
acquiring the series of images associated with the series of depth levels of the sample (e.g. col 9, line 63 – col 10, line 6: describing that the microscope captures a stack of images of a cell sample during a focus oscillation function, wherein capturing images during a focus oscillation function is the equivalent of performing a depth scan of the sample with the microscope).
Krief does not explicitly teach:
wherein the sample comprises a monolayer of red blood cells; and
wherein prior to acquiring the series of images, allowing the sample to form a monolayer of red blood cells.
Winkelman, however, teaches a method of imaging a cell sample:
wherein the sample comprises a monolayer of red blood cells (e.g. pars. 34 – 35: describing that the sample includes red blood cells, the red bloods cells being one cell thick, wherein red bloods cells being one cell thick is the equivalent of a monolayer of red blood cells); and
wherein prior to acquiring the series of images, allowing the sample to form a monolayer of red blood cells (e.g. pars. 33 – 35: describing that prior to imaging, the system deposits the blood cell sample on to a slide and allows the blood sample to settle such that it is one cell thick, the blood sample containing red blood cells, wherein allowing the blood sample to settle on the slide such that it is one cell thick is the equivalent of allowing the sample to form a monolayer of red blood cells).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Krief by adding the teachings of Winkelman in order to allow a sample of red blood cells to form a monolayer prior to acquiring the series of images. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows cell samples to be placed on a slide for imaging the cell sample such that the cell morphology is maintained (Winkelman, e.g. pars. 8 – 9: describing that the system provides for placing a blood sample on a slide for imaging such that the cell morphology of the sample is preserved).

Turning to claim 12, Krief, Yao, and Winkelman teach all of the limitations of claims 1, and 11, as discussed above. Krief does not explicitly teach:
wherein allowing the sample to form a monolayer of red blood cells comprises: 
introducing the sample into a carrier that is a closed cavity that includes a base surface; and 
allowing the cells to settle on the base surface of the carrier to form a monolayer of cells on the base surface of the carrier.
Winkelman, however, teaches a method of imaging a cell sample:
wherein allowing the sample to form a monolayer of red blood cells comprises: 
introducing the sample into a carrier that is a closed cavity that includes a base surface (e.g. Fig. 3 and pars. 33 – 35, and 39: depicting and describing that the system introduces the blood sample to a specimen zone of a slide, the specimen zone including boundary marking that contain the blood sample on the slide, wherein the slide is the equivalent of the carrier, and wherein the specimen zone of the slide including a boundary marking that contains the blood sample is the equivalent of the closed cavity that includes a base surface) ; and 
allowing the cells to settle on the base surface of the carrier to form a monolayer of cells on the base surface of the carrier (e.g. pars. 34 – 35: describing that the blood sample is allowed to settle on the slide such that the blood sample in the specimen zone is about one cell thick, wherein allowing the blood sample to settle such that it is about one cell thick is the equivalent of allowing the cells to settle to form a monolayer of cells).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Krief by adding the teachings of Winkelman in order to allow a sample of red blood cells to form a monolayer prior to acquiring the series of images. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows cell samples to be placed on a slide for imaging the cell sample such that the cell morphology is maintained (Winkelman, e.g. pars. 8 – 9: describing that the system provides for placing a blood sample on a slide for imaging such that the cell morphology of the sample is preserved).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700.  The examiner can normally be reached on M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487    

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487